      Case 2:18-cv-14046-GGG-MBN Document 194 Filed 02/03/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    TAYLOR ENERGY COMPANY LLC                                                             CIVIL ACTION

    VERSUS                                                                   NO: 18-14046 c/w 18-14051

    CAPTAIN KRISTI M. LUTTRELL, IN                                  ORDER PERTAINS TO: 18-14046
    HER OFFICIAL CAPACITY AS
    FEDERAL ON-SCENE COORDINATOR                                                              SECTION: T
    FOR THE MC20 UNIFIED COMMAND,
    ET AL.




                                                  ORDER

        Considering the Motion for Summary Judgment (R. Doc. 105), Taylor Energy’s Motion

Under Fed. R. Civ. P. 56(D) to Continue Submission Date on Federal Defendants’ Motion for

Summary Judgment and for Discovery (R. Doc. 110), and the Joint Motion to Continue

Submission Date on “Federal Defendants’ Motion for Summary Judgment” (R. Doc. 192);

        IT IS ORDERED that the Motion for Summary Judgment (R. Doc. 105) is DENIED

WITHOUT PREJUDICE. Defendants are not precluded from re-filing the motion for summary

judgment as appropriate.

        IT IS FURTHER ORDERED that Taylor Energy’s Motion Under Fed. R. Civ. P. 56(D)

to Continue Submission Date on Federal Defendants’ Motion for Summary Judgment and for

Discovery (R. Doc. 110) is DENIED WITHOUT PREJUDICE.1 Plaintiff is not precluded from

re-filing discovery motions as appropriate.




1
 On June 13, 2019, the Court ruled on Taylor Energy’s Motion Under Fed. R. Civ. P. 56(D) to Continue Submission
Date on Federal Defendants’ Motion for Summary Judgment and for Discovery (R. Doc. 110) but did not address the
discovery issues (R. Doc. 118).
    Case 2:18-cv-14046-GGG-MBN Document 194 Filed 02/03/20 Page 2 of 2



      IT IS FURTHER ORDERED that the Joint Motion to Continue Submission Date on

“Federal Defendants’ Motion for Summary Judgment” (R. Doc. 192) is DENIED AS MOOT.

      New Orleans, Louisiana, on this 3rd day of February, 2020.




                                                   GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE
